El Juez Asociado Se. del Tobo
emitió la opinión del tribunal.
El presente es nn caso sobre injunction para recobrar la posesión material de cierta parcela de terreno. La acción qne se ejercita se basa en la ley No. 4-3 de 191.3.
En la demanda, presentada el 1 de septiembre de. 1915, se alegó qne la demandante es dneña de cierta finca rústica de ocho cnerdas, sita en Sabana Hoyos, de Arecibo, qne se describe en la forma corriente en esta isla, y qne los deman-dados violentamente privaron a la demandante, del 29 al 30 de agosto de 1915, de nna faja de terreno de sn referida finca "como de tres metros de ancho qne coge todo el largo de la colindancia snd por donde tocan los demandados, haciendo colindancia la faja predicha por la parte snd con la aludida sucesión demandada y por el norte, el resto de la finca de la demandante, en cnya faja se encuentra un extenso número de *177palmas de coco.” Se Racen además en la demanda las ale-gaciones usuales en esta clase de acciones.
La sncesión demandada excepcionó la demanda y la con-testó en debida forma. En el acto del juicio ambas partes presentaron sus pruebas y el 23 de octubre de 1915 la corte dictó sentencia en contra de la demandante. Esta, entonces, interpuso el presente recurso de apelación.
Varios fueron los fundamentos de la sentencia recurrida, a saber: 1, que el juramento de la demanda es defectuoso; 2, que no corresponde a la demandante la acción que ejercita, por no haberse demostrado que estuviera en la posesión material del terreno que reclama; 3, que no se describió la propiedad conforme ordena el artículo 125 del Código de En-juiciamiento Civil; 4, que la prueba no fué suficiente para demostrar un título a favor de la demandante; 5, que tampoco fué la prueba suficiente para fijar la exacta porción de terreno reclamada, y 6, que no se demostró violencia alguna por par-te de la demandada.
1. Hemos examinado el juramento que aparece al pie de la demanda prestado por el abogado de la demandante y en realidad no se ajusta exactamente a lo prescrito en el artículo 118 del Código de Enjuiciamiento Civil. Sin embargo, como no aparece que dicho juramento fuera objetado por la parte demandada y como se entró a juicio y por virtud de declaraciones de testigos debidamente juramentados se probaron, como luego veremos, los hechos alegados por la demandante, el defecto existente no pudo ni puede servir de base para desestimar la demanda.
2. El juez de distrito se expresa en su sentencia así:
“El objeto del injunction que provee la ley No. 43 de 1913, en su sección Ia., es para recobrar la posesión material de la propiedad inmueble, cuando una parte demuestre que ha sido privado de dicha posesión material, y en el caso presente, tenemos, que según claramen-te se desprende de la misma prueba de la demandante, ésta no tiene la posesión material de la finca que se describe en la demanda, como suya, sino José Santiago Román, quien, por tanto, sería el autorizado *178para ejercitar la acción que establece la precitada ley No. 43 de 1913; pues corresponde el interdicto o injunction para recobrar, a todo el que se halle en posesión material o tenencia de la cosa lo mismo al legítimo poseedor que al mero detentador. ’ ’
A nuestro jiiieio no es posible aceptar el criterio susten-tado por el juez sentenciador por ser contrario al espíiitu de la ley No. 43 de 1913.
Veamos lo que dice la sección 1 invocada. Es como sigue:
“Se concederá un injunction para recobrar la posesión material de propiedad inmueble cuando una parte demuestre ante la corte que ha sido privada de la posesión material por actos violentos o fraudulentos de la otra, a menos que tales actos fueren ejecutados por virtud de procedimiento legal.”
La antigua ley de Enjuiciamiento Civil de Cuba y Puerto Rico prescribía en su artículo 1649, lo que sigue:
“El interdicto de retener o de recobrar, procederá cuando el que se halle en la posesión o en la tenencia de una cosa, haya sido perturbado en ella por actos que manifiesten la intención de inquie-tarle o despojarle, o cuando haya sido ya despojado de dicha pose-sión o tenencia.”
Y comentando Manresa ese artículo se expresa así:
“De lo expuesto se deduce, que el interdicto de recobrar, no sólo compete al propietario y usufructuario, que son los que tienen la posesión jurídica, sino también al inquilino, arrendatario, colono, depositario y comodatario, al que tiene la cosa en prenda, y- a.un al que la tiene por fuerza, clandestinamente o por ruegos, los cuales sólo se hallan en la tenencia de la cosa.” 6 Manresa, Ley de En-juiciamiento Civil, 139.
En nuestra opinión las palabras posesión material usa-das en la ley vigente, comprenden los conceptos de posesión y tenencia de la ley antigua. Aunque arriende su propiedad, el dueño no se desprende en absoluto y en cuanto a todos de la posesión material, pudiendo sostenerse que continúa en esa posesión por medio del arrendatario.
3. Basta leer la descripción de la porción de terreno que según la demanda fué ocupada por la demandada, para con-*179cluir sin esfuerzo alguno que el juez sentenciador estuvo en lo cierto al consignar que no cumple con las exigencias del artículo 125 del Código de Enjuiciamiento Civil. La descrip-ción que se da es confusa y sería difícil con ella sola como base identificar la faja de terreno reclamada. Sin embargo, el defecto apuntado quedó corregido por virtud de la prueba practicada en el acto de la vista, como veremos más adelante.
4. Si bien es cierto que la demandante no presentó do-cumento público o privado alguno creditivos del dominio de la finca en cuestión, surge tan claro su derecho dominical de muchas de las declaraciones de los testigos, que no vemos cómo el juez de distrito pudo consignar como uno de los fundamen-tos de su sentencia, la falta de prueba del título de la deman-dante, tanto más tratándose como se trata de un pleito en que lo que se discute es el hecho de la posesión. La misma parte demandada reconoció el derecho de la demandante al tratar con ella como con la verdadera colindante de la parte norte de su finca, a los efectos del deslinde que, según veremos des-pués, trató de practicar con su consentimiento.
5. Hemos dicho que el error cometido al no describirse debidamente en la demanda la exacta porción de terreno re-clamada, quedó subsanado en el acto de la vista.
Declarando la demandante Gregoria Serrano, se expresó así:
Que los demandados se han posesionado de una colindan-cia de sus terrenos, al sud, “en una extensión de dos varas de fondo a morir en nada.” A preguntas del juez: “que son dos varas, para arriba muy poco, que es para abajo, dos varas de fondo; que partiendo de lo mismo de ella los Borrero lian cogido dos varas de fondo a salir arriba, ellos hicieron un ángulo nada más que por donde queda el palmar. ’ ’ A pre-guntas de su abogado; “que ese palmar es de ella; que cogie-ron dos metros e hicieron un codo, cogiendo el palmar y rajando hacia abajo, fino hacia arriba y ancho hacia abajo, como un listón o un ángulo, o un codo, o una curva.” A pre-guntas del abogado de los demandados: “que ha dicho que *180la faja de terreno tiene dos varas de fondo y termina en nada, como una curva; en algunos sitios tiene dos varas y en otros sitios no tiene nada.”
El testigo José Santiago, ocupante de la finca de la Serrano en el momento del despojo de la porción reclamada, dijo: que la Sucesión Santos ha tomado parte de la finca de ocho cuerdas, como dos o tres varas a morir en nada, del sur hacia el norte, cogiendo de saliente a poniente ele la finca de Gregoria Serrano * * *; que los alambres que cerca-ban la colindancia quedan ahora a la parte afuera de los alambres que han puesto los Borrero.
Francisco Moreda, hijo del antiguo dueño de la finca de la demandante, manifestó que fue llevado al terreno por los mismos demandados, y declaró entre otros particulares: “que cuando fue a ver la colindancia sur de la finca referi-da observó que una línea que habían tirado por orden de los Borrero se introducía en lo de Gregoria Serrano en una exten-sión a todo el largo de la finca y dos o tres varas de ancho, quedando por medio de esa línea una de palmas de coco que la tenía de yerba do guinea. * * * Conoce que el palmar de cocos es do la finca nuestra que es ahora de Gregoria Serrano, y nadie se lo discutió hasta ahora, pues siempre lia pertenecido a dicha finca.”
Nicolás Moreda dijo que conocía la finca de la deman-dante “que tenía palmas por la colindancia sur; * * * la parte esa de las palmas pertenecía a la finca de ocho cuer-das. ’ ’
Martín Soto declaró haber vivido en la finca de los de-mandados ; que el alambre que hoy divide esa finca de la de la demandante está en la finca de ésta; “que por la parte del sur la finca de ocho cuerdas tiene palmas de coco y está sem-brada de yerba de guinea”; que esa parte pertenece a la finca de Gregoria Serrano.
Este testigo fue comisionado para entregar la finca a los demandados cuando éstos la compraron y dice que cuando dió los puntos “la faja esa pertenecía a Manuel Moreda, que *181es lioy Gregoria Serrano. ” Ya preguntas del juez contestó: “que todo el tiempo que estuvo en la finca de los Borrero (hoy de los demandados) no hubo nada que la separase de la de Moreda (hoy de la demandante); que por lo pronto no hubie-ron separaciones; que había entre las fincas como señal un palmar de cocos; que cree que el palmar de cocos era de la finca de Moreda y no de los Borrero, porque ya la había co-nocido antes; que la separación entre las fincas es que ese palmar está en la finca de Gregoria Serrano; que se funda para decirlo en que siempre se ha respetado así desde muchos años a esta parte; que así conoce respetándose eso a lo menos cuarenta años; que de la entrega que él hizo, hace tres o cua-tro años; que él la tuvo como encargado seis o siete meses, y antes de tenerla como encargado "vivía en la finca de me-dianero. ’ ’
Vicente Rodríguez dijo que conocía la finca de 8 cuerdas desde hacía cuarenta años; “que antes del mes de agosto referido, esa parcela de las palmas de coco pertenecía a la finca de ocho cuerdas de Gregoria Serrano, hace más de quince años que lo conoce así.”
Y, por último, Leandro Rodríguez, depuso: “que la finca esa de la sucesión Santos fué de su abuelo, por lo que conoce la colindancia sur; que la parte esa, la faja que tiene las palmas de coco y la yerba de guinea desde que él la conoce per-tenece a la finca que era de la sucesión Moreda, la cual es hoy de Gregoria Serrano, y que siempre fué respetada por su abuelo y ios hijos y por ellos que fueron nietos quienes también respetaban esa parte; que de quince años para acá los cocos de esa faja los gozaba Gregoria Serrano así como la yerba dé guinea.”
Hasta aquí la prueba de la demandante. Citaremos además cierta parte pertinente de la declaración del primer testigo de la demandada que robustece y completa la prueba del actor. Ese testigo fué el agrimensor a quien la sucesión demandada encomendó la práctica del deslinde a que nos referiremos más adelante y dijo que para fijar la colindancia norte, o sea *182la sur de la finca de ocho cuerdas, avisó al dueño de ésta y vino Santiago esposo de la Serrano, y le dijo que “los puntos determinantes de la línea estaban claros,” que eran un orte-gón al pie de un pomarrosas 31 un poste de ortegón que había en la otra esquina. Que Santiago admitió que la línea co-gería dos o tres palmas. Que Santiago se retiró; “que al ir a trazar la línea, notó a simple vista que no eran dos o tres palmas como él decía, sino que eran todas las palmas de coco y entonces dijo: vamos a trazar, a marcar la línea, y avisaré a G-regoria Serrano y José Santiago que son todas las palmas.”
Si bien no es posible trazar con los datos aportados por los testigos la exacta figura de la porción reclamada, queda por ellos identificada dicha porción de tal modo que el agente judicial encargado de cumplir la sentencia que se dicte, no en-contrará dificultad alguna para su ejecución. Los dos extre-mos de la colindancia sud de la finca de la demandante y norte de la de la demandada, están claros. En una esquina un or-tegón al pie de un pomarrosas y en la otra otro ortegón. La diferencia surgió cuando se quiso enlazar esos dos puntos por una línea recta, cuando la realidad existente no era esa línea, sino la formada por las últimas palmas situadas al sur del palmar que han descrito los testigos y que se levanta todo en la finca de ocho cuerdas.
6. La corte sentenciadora sostiene, por último, que no ha-biéndose demostrado que la parte demandada actuara vio-lentamente, no cabe la concesión del injunction. Y sostiene, además, dicha corte, que la prueba tiende a demostrar que la colindancia quedó finalmente fijada por el deslinde practicado que fué un acto ejercitado por virtud de un procedimiento en-teramente legal citando al colindante.
En cuanto al deslinde diremos que la prueba demuestra en verdad que la parte demandada encomendó a un agrimen-sor el deslinde de su finca y que se citó para tal acto a la demandante, pero también demuestra la prueba que jamás la demandante mostró su conformidad con la línea tal como *183la trazó el agrimensor de la sucesión demandada. Siendo esto así, cae por su base toda la fuerza que pueda tener el des-linde. Desde el momento en que uno de los colindantes no estuvo conforme, no pudo el otro fijar por sí solo la línea divisoria, ya que a nadie es lícito tomarse la justicia por su mano, sino que debe acudirse a los tribunales para conseguir-;-la, “ca por aquesto son puestos los judgadores en los lugares, porque los ornes alcancen derecho por mandamiento dellos, é non lo puedan por ellos mesmos fazer”, como dice la ley 14,. tít. 10 de la Partida 7a.
Y en cuanto a la violencia, expondremos, de acuerdo con lo decidido ya por esta misma Corte Suprema, que la que re-quiere la ley No. 43 de 1913, no exige el empleo de fuerza física o engaño, bastando sólo que el despojo se verifique contra la voluntad del poseedor, o sin el concurso de ella. Véase Mattei v. Badillo, 21 D. P. R. 171, 177.
7. Sólo nos resta investigar la siguiente cuestión suscitada al fin del alegato de la parte apelada, en la siguiente forma:
“Además, la exposición del caso no contiene todas las pruebas, pues en vano liemos buscado en ella una carta admi-tida como prueba, por lo que es de aplicación la doctrina de que, cuando el récord no inserta toda la prueba presentada ante el tribunal sentenciador, debe confirmarse la sentencia. Freyre v. Cabassa et al., 21 D. P. R. 103.”
Examinada la exposición del caso resulta que en efecto cuando declaraba el testigo de la parte demandada Benigno Martínez Badía, se le presentó cierta carta escrita por él al agrimensor Puig con referencia al deslinde. El testigo la re-conoció y la carta fué admitida como prueba, sin que ¿parezca trascrita en la exposición del caso; pero, atendidas las cir-cunstancias concurrentes, la omisión de la carta en el récord no puede servir de base para la confirmación de la sentencia apelada.
Parece que dicha carta tendía a probar que el dicho testigo, que había representado a la demandante en el acto del des-linde, había mostrado su conformidad con la línea trazada *184por el agrimensor Puig\ Aceptando que así fuera, tal con-formidad no podría decidir definitivamente sobre los derechos de la demandante porque no se probó que ésta hubiera autori-zado al testigo para prestarlo. Por el contrario, el testigo, que como hemos consignado fué presentado por la parte de-mandada, declaró bajo juramento “que G-regoria Serrano no lo autorizó a él para que cediera esa porción de terreno que cogía la línea; que dicha señora nunca dió su conformidad. ’ ’
Se ve, pues, que la carta no produciría el efecto de hacer variar el juicio que del caso hemos formado y bajo tales cir-cunstancias, repetimos, su falta de transcripción en el récord no puede servir de base para la confirmación de la sentencia apelada.
En resumen, diremos, que el estudio de este pleito revela errores y deficiencias cometidos por la parte demandante y apelante desde que entabló su demanda hasta que sometió su apelación a este tribunal. Sin embargo, tales errores y defi-ciencias no son bastantes, como hemos visto, para impedir la actuación reparadora de la justicia pedida por la demandante. Es un hecho indiscutible para nosotros que la demandante es-taba en posesión de la faja de terreno que reclama y que contra su voluntad se apoderó de ella la sucesión demandada. Si la sucesión demandada cree que tiene mejor derecho a la propiedad de dicha faja, que reclame ese derecho ante el tribunal de justicia que corresponda y en la forma que fuere procedente, pero no es posible consentir que se tome la justi-cia por sí misma.
En tal virtud procede la revocación de la sentencia apelada dictándose en su lugar otra por la cual quede restablecido el estado de cosas existente con anterioridad al deslinde prac-ticado por orden de la demandada.

Revocada la sentencia, apelada y dictada en su lugar otra declarando con lugar la demanda sin especial condenación de costas.

*185Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, Aldrey y Hutchison.